UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7612



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


URIAH ST. AUBYN CAMPBELL, a/k/a Jamaican Tony,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-96-25)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Uriah St. Aubyn Campbell, Appellant Pro Se. N. George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Uriah Campbell seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error. Furthermore, Campbell has failed

to demonstrate that the Government impeded his efforts to file a §

2255 motion.   Accordingly, we deny a certificate of appealability

and dismiss the appeal on the reasoning of the district court.   See

United States v. Campbell, No. CR-96-25 (E.D. Va. Oct. 13, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2